Citation Nr: 1700733	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claims file was later transferred to the RO in St. Petersburg, Florida.  

The Veteran was scheduled to appear at a Board hearing in September 2016.  However, the Veteran was deemed a no-show and to date the Veteran has not requested that the hearing be rescheduled.  The Board acknowledges that the hearing notification letters were returned as undeliverable.  The Board also acknowledges that the Veteran last formerly notified the VA of a new address in November 2012 and the 2016 hearing notification letters were not sent to the address the Veteran provided in November 2012.  In internal correspondence, the Board attempted to contact the Veteran through his representative.  However, the Veteran's representative was unable to contact the Veteran as there is no telephone number on file for the Veteran.  The Board notes that ultimately it is the responsibility of the Veteran to notify VA of any changes of address or contact information.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts").  VA satisfied the duty to notify the Veteran when it mailed the hearing notification letters to the most current address of record and additional addresses that were discovered on review of the claims file.  As such, the Board finds that the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2000 to September 2012.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted and the division of responsibilities in obtaining evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, these notice requirements were accomplished by a letter sent in July 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records, Social Security Administration (SSA) records and post service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained in regards to his claim for service connection for tinnitus.

The Veteran was afforded a VA examination in December 2009.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has tinnitus that is related to in-service noise exposure.  See May 2009 claim.  The Veteran also contends that his tinnitus began during service.  Id.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.

Turning to the evidence of record, the Veteran's claim for service connection for tinnitus was filed in May 2009.  The Board recognizes that ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).
Additionally, the Veteran's DD-214 shows that the Veteran received the Sharp Shooter (Rifle M-14) Badge.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's claimed tinnitus is related to his in-service noise exposure.

In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  The Veteran was treated for kidney stones, possible pulmonary fibrosis and headaches with dizziness.  The Veteran's October 1965 pre-enlistment report of medical examination reveals the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
5 (15)
0 (10)
-5 (0)
LEFT
-5 (10)
-10 (0)
-5 (5)
0 (10)
-5 (0)

The October 1965 report of medical examination also reveals a February 1966 enlistment audiometric test that shows the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
X
5 (10)
LEFT
-5 (10)
-10 (0)
-5 (5)
X
-5 (0)

The Veteran's November 1967 separation report of medical history shows that the Veteran denied ear nose or throat trouble, running ears and hearing loss.  The Veteran did report mumps, frequent severe headaches, dizziness or fainting spells, eye trouble, kidney stone or blood in urine and recent gain or loss of weight.  The Veteran also reported that he was hospitalized during service for a kidney infection that required a minor surgery.  The November 1967 separation report of medical examination shows that the Veteran's ears and ear drums were noted as normal.  The report also reveals the Veteran's pure tone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
0
0
0
0
0

The Veteran was granted SSA benefits in February 1991.  The Veteran's SSA records are absent of any complaints, treatment or diagnosis of tinnitus.  Private treatment records dated August 1991 to March 1993 are absent of any complaints, treatment or diagnosis of tinnitus.  An August 1992 VA treatment record is absent of any complaints, treatment or diagnosis of tinnitus.  VA treatment records dated February 2000 to September 2012 are absent of any complaints, treatment or diagnosis of tinnitus.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted that the Veteran denied tinnitus.  The Veteran reported that while serving in an artillery and weapons/demolitions unit he was exposed to gunfire and explosives.  The Veteran reported that hearing protection was available at times.  The Veteran reported that prior to enlistment he worked in an ammunition factory (labor work).  The Veteran reported that he returned to the factory for a few months following military separation.  He reported that he then worked at various places as a machinist.  He denied a history of civilian recreational noise exposure.  After review of the Veteran's claims file the examiner noted that the Veteran indicated normal hearing bilaterally upon enlistment into the military and normal hearing bilaterally upon separation from the military.  The examiner noted that there are no documented complaints of tinnitus.  The examiner noted that the Veteran denied hearing loss upon his separation questionnaire.  The examiner noted that the Veteran denied tinnitus during the examination.  The examiner concluded, in relevant part, that it was not as least as likely as not that the Veteran's tinnitus was related to his military service.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for tinnitus. 

In this regard, the Board finds the December 2009 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2009 opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's lay statements of record in reaching her conclusions. 

The Board acknowledges the Veteran's assertions that his tinnitus is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's tinnitus falls outside the realm of his common knowledge as a lay person because there is no credible evidence of symptoms having been present in service and continuously present ever since service, and because the disorder tinnitus can be due to several different causes thereby rendering the nexus question presented in this case medically complex.  Thus, while the Veteran is competent to report his symptoms, any opinion regarding whether his claimed tinnitus is related to his in-service noise exposure requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his tinnitus is in any way related to his military service.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's tinnitus, is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions that he has had tinnitus since his military service.  The Board notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Board cannot find the Veteran's recollections reliable and therefore his assertions cannot be deemed credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Here, the Veteran's contemporaneous service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  The Veteran's service treatment records do show that he was treated for kidney stones, possible pulmonary fibrosis and headaches with dizziness.  The Veteran's November 1967 separation report of medical history shows that the Veteran denied ear nose or throat trouble, running ears and hearing loss.  The Veteran did report mumps, frequent severe headaches, dizziness or fainting spells, eye trouble, kidney stone or blood in urine and recent gain or loss of weight.  The Veteran also reported that he was hospitalized during service for a kidney infection that required a minor surgery.  Thus, the Board can make a reasonable inference that had the Veteran been experiencing the sensation of ringing in the ears during service he likely would have reported this symptom during service.  Thereafter, despite many contacts with health care professionals after service, there are no complaints, treatment or diagnosis of tinnitus documented.  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for tinnitus while in-service but sought treatment for several other symptoms during his active military service.

Lastly, there is no persuasive credible evidence of record that the Veteran's tinnitus manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the first complaint of tinnitus was the Veteran's May 2009 claim, approximately 41 years after discharge from service.

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran contends that he has PTSD due to witnessing people and bridges being blown up in Vietnam, experiencing shock therapy treatment while stationed in Panama, being mistreated by his superiors, being denied promotion by his superiors and being mentally and physically abused and denied medical treatment while imprisoned in April 1966.  The Board notes that the RO made a request to the JSRRC in regards to certain stressors and then made a formal finding of lack of information required to verify the stressors in connection with the PTSD claim in November 2009.  The Board, however, observes that the JSRRC's response was as follows:

Based on review, this PTSD request on behalf of [the Veteran] has not been researched.  A valid stressor was not given for JSRRC to research.  Please refer to Training Letter 05-04.  The Army's investigative information, including Criminal Investigation Division records and military police reports, is maintained by the Crime Records Center (CRC) at Fort Belvoir, Virginia, for a period of 40 years following the incident or the investigation that is the subject of the records.  The CRC indexes the records by the name of the victim and type of crime.  VA has been added as a routine user of the information.  Provide as much detail as possible in the request.  At a minimum, provide the claimant's name, SSN, date of birth, the date of the incident, and the type of crime.  Identifying the post to which the veteran was assigned at the time of the MST will also aid CRC in searching its records.

A December 2009 VA treatment record shows that the Veteran further reported that he was imprisoned for eight weeks due to being falsely accused of rape and was eventually released after the charges were dropped.  The Board finds that efforts should be undertaken to obtain any available records from the CRC as suggested by the JSRRC.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated September 2012 to the present.  

2. As suggested by the November 2009 response from JSRRC, the US Army Crime Records Center in Fort Belvoir, VA, should be requested to conduct a search for any criminal investigations regarding the Veteran in relation to an alleged incarceration in April 1966 at the Post Stockade in South Carolina and dropped charges regarding an alleged sexual assault.  

3. After completing the above, and any additional development deemed necessary, the issues should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


